IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                   No. 71252-7-1
                      Respondent,
                                                   DIVISION ONE



KURTIS W. BRISKEY,                                 UNPUBLISHED OPINION                  rn»   c/>



D.O.B. 04-09-1977,
                                                                                        CD    (17

                                                                                        cn    o
                     Appellant.                    FILED: November 23, 2015             CO




       Leach, J. — Kurtis Briskey appeals an order denying his motion to seal records

of his juvenile court guilty pleas to two counts of first degree malicious mischief. He

challenges the trial court's ruling that the records cannot be sealed until his restitution

obligation, which is no longer enforceable as a money judgment, has been paid in full.

We rejected his argument recently in State v. Hamedian. 188 Wash. App. 560, 354 P.3d
937 (2015) (payment of restitution is a condition precedent to obtaining an order to

seal juvenile offender records).

       Affirmed.




WE CONCUR:




           ^cpC.J ,